WARREN, J.,
dissenting.
I dissent, because I disagree with the majority’s holding that defendant’s policy covers plaintiffs loss. The interpretation of an insurance contract is no different from that of any other contract: It must be read in its entirety, and no part of it should be excluded. In this case defendant’s policy contained a menu of coverages, from which plaintiff selected “specified perils” and explicitly rejected collision. Plaintiffs rejection of that coverage constituted an agreement between the parties that losses resulting from collisions would not be covered and was equivalent to an express contractual exclusion. Having rejected collision coverage, plaintiff is in no position now to claim that that he is entitled to coverage for the consequences of a collision.
The majority attempts to escape that result by contending that the cause of the loss was the fire, not the collision. The majority cites Howard Ins. Co. v. Norwich & N.Y. Trans. Co., 79 US 194, 20 L Ed 378 (1870), for the proposition that defendant is liable, despite the fact that the fire was caused by the collision. That case is inapposite. Unlike the insurance contract in Howard, which did not mention the primary cause that brought the property within the covered peril, the policy here did expressly make available coverage for the primary peril, “collision,” and plaintiff rejected it. I would hold that the trial court properly concluded that defendant is not liable.